Citation Nr: 9930041	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  92-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for testicular cancer 
due to exposure to herbicides or ionizing radiation.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than July 27, 
1990, for the grant of service connection for degenerative 
disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired in December 1970.  This claim was previously before 
the Board of Veterans' Appeals (Board) from rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  By means of an April 1999 
order, the Board remanded this case so that the appellant 
could be afforded a hearing, as per his request.  He 
subsequently indicated that he did not desire a hearing. 

The Board notes that the appellant has filed claims for 
annual clothing allowance on various occasions.  This matter 
is referred to the RO for any necessary action.  In addition, 
it appears that he has raised a claim for service connection 
for a psychiatric disorder.  (See appellant's November 1996 
statement.)  The Board further notes that his representative 
raised a possible claim for service connection for a 
disability based on tobacco use or nicotine dependence.  (See 
VA Form 646, dated November 1998).  These matter are referred 
to the RO for clarification and any further necessary action.

The issues of service connection for testicular cancer and 
increased rating for left knee disability are addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant retired from the service in 1970.

2.  The appellant filed a claim for service connection for a 
back disorder on July 27, 1990; no claim, formal or informal, 
was filed prior to that date.



CONCLUSION OF LAW

The appellant's claim of entitlement to an effective date 
earlier than July 27, 1990, for the grant of service 
connection for degenerative disc disease of the lumbar spine 
lacks legal merit. 38 U.S.C.A. §§  5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A specific claim in the form prescribed by the Secretary (of 
VA) must be filed in order for benefits to be paid or 
furnished to any individual.  38 U.S.C.A. § 5101; see also 
Crawford v. Brown, 5 Vet.App. 33, 35 (1993).  A claim is a 
formal or an informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).

Service connection on a direct basis may be awarded the day 
following separation from service or the date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, the date of the receipt of the 
claim, or the date that entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Service 
connection on a presumptive basis may be awarded the date 
entitlement arose, if the claim is received within 1 year 
after separation from service; otherwise the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
Id.

In the case at hand, the appellant retired from service in 
1970.  A claim for service connection for his back disorder 
was received on July 27, 1990.  There is no indication in the 
evidence of record that a prior claim, formal or informal, 
was filed by the appellant.  As such, the Board concludes 
that there is no legal merit to the claim of entitlement to 
an earlier effective date and that entitlement cannot be 
established under the law.  The law is dispositive in this 
case.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than July 27, 1990, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

The record indicates that the appellant has filed a notice of 
disagreement with the 10 percent rating assigned for his left 
knee disability.  (See appellant's statement dated on 
December 22, 1997.)  A statement of the case (SOC) has not 
been issued on this matter.  This should be accomplished by 
the RO.

As to service connection for testicular cancer due to 
radiation exposure, this cancer is not listed at 38 C.F.R. 
§§ 3.309(d) or 3.311(b).  However, effective in September 
1998, 38 C.F.R. § 3.311(b) was amended to include all 
cancers.  This being the case, the RO must conduct all 
necessary development of the appellant's claim under 
38 C.F.R. § 3.311 prior to readjudication. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should issue an SOC on the 
issue of entitlement to an increased 
rating for a left knee disorder.  The 
appeal should be returned to the Board 
following the issuance of the SOC only if 
it is perfected by the filing of a timely 
substantive appeal.  

2.  The RO should conduct all development 
required under the provisions of 
38 C.F.R. § 3.311, to include obtaining a 
dose estimate.  The RO should then 
readjudicate the claim of service 
connection for testicular cancer.  


If the benefits sought are not granted to the appellant's 
satisfaction, following the usual appellate procedures, the 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







